HAGEDORN, J.
*399¶ 66. Testing at taxpayer expense under Wis. Stat. § 974.07(7)(a), however, requires that additional statutory hurdles be met. And that determination is entrusted to the discretion of the trial court. The majority holds that the trial court erroneously exercised its discretion in concluding that Denny is not entitled to State-funded testing. I disagree.

Reasonably Probable that Denny Would Not Have Been Convicted

f 67. Whether discretion has been appropriately exercised rests in part on the meaning of whether " [i]t is reasonably probable that the movant would not have been . . . convicted ... if exculpatory [DNA] testing results had been available." Wis. Stat. § 974.07(7)(a)2.2 While this may appear to be a straightforward test, in practice, it is not so clear at all.
f 68. To begin with, the language used does not readily lend itself to a determinate meaning. Attorneys often seek to quantify the advice they give. Is something thirty percent likely to occur? More likely than not (fifty-one percent)? Exceedingly likely (eighty to ninety percent)? While imprecise, it gives both lawyer and client something to work with — an analytical framework within which to make decisions. Something that is "probable" is, by standard usage, likely, or at *400least, more likely than not.3 The adverb "reasonably" would seem to suggest that we are operating within the world of reasonable outcomes, rather than changing the meaning. But this is not self-evidently correct.
f 69. The second problem with this phrase is that it is legally loaded — probably intentionally so— seeming to incorporate another doctrinal framework. This is natural and good, of course; legislatures are presumed to know the law when they enact it. Kenosha Cty. v. Frett, 2014 WI App 127, ¶ 11, 359 Wis. 2d 246, 858 N.W.2d 397, review denied, 2015 WI 47, ¶ 1, 366 Wis. 2d 59, 862 N.W.2d 899. The problem is that the test in Wis. Stat. § 974.07(7)(a)2. — to the extent it is intended to calibrate to other bodies of case law— invokes two different bodies of law. The parties in this case debate which of these two we should adopt.
f 70. Denny suggests we use the doctrinal framework from the Strickland line of cases. Strickland requires that defendants show "there is a reasonable probability that. . . the result of the proceeding would have been different," and defines "reasonable probability" as one that is "sufficient to undermine confidence in the outcome." Strickland v. Washington, 466 U.S. 668, 694 (1984). The State, on the other hand, argues that this statute adopts the test from motions based on newly discovered evidence. In that line of cases, the question is "whether it is reasonably probable that, had the jury heard the newly discovered evidence, it would have had a reasonable doubt as to the defen*401dant's guilt." State v. Vollbrecht, 2012 WI App 90, ¶ 18, 344 Wis. 2d 69, 820 N.W.2d 443.4
f 71. The majority likes the Strickland framework better. Majority, ¶ 49. The opinion credibly rests its conclusion on the fact that Wis. Stat. § 974.07 is, at least for purposes of § 974.07(7)(a), a postconviction discovery statute, and that the Strickland test is the one established by the supreme court in creating a right to postconviction discovery motions under the due process clause. Majority, ¶¶ 49-50; State v. O'Brien, 223 Wis. 2d 303, I 24, 588 N.W.2d 8 (1999).
¶ 72. The amount of daylight between these two standards is difficult to quantify. In State v. Edmunds, 2008 WI App 33, ¶ 22, 308 Wis. 2d 374, 746 N.W.2d 590, we suggested that cases meeting one, but not the other standard, would be rare. Still, we acknowledged the prospect that a case could present "where our confidence in the outcome of a trial is undermined, and yet there is only a fifty-fifty or lower chance that the evidence would probably create reasonable doubt in a jury." Id. Thus, though the tests are proximate, the newly discovered evidence standard is higher and more akin to a more-likely-than-not inquiry, while the Strickland standard demands that defendants meet a lighter burden.
¶ 73. I decline to reach the question of the proper standard here because I conclude that the trial court *402properly exercised its discretion under either standard. Yet, a further discussion of the appropriate standard may prove helpful in the event the supreme court wishes to address this question. The majority makes a compelling case for the Strickland standard. But there is also a compelling case for the State's argument that we should use the higher newly-discovered evidence standard.
f 74. In 2004, this court had occasion to assess a claim under this statute. In Hudson, we accepted the framing of the argument as "whether it is reasonably probable that exculpatory DNA testing results would raise a reasonable doubt about Hudson's guilt." State v. Hudson, 2004 WI App 99, ¶ 17, 273 Wis. 2d 707, 681 N.W.2d 316. This framing unequivocally invokes the newly discovered evidence test. See Majority, ¶ 48 (describing the outcome-determinative test on a motion for newly discovered evidence as querying whether there is a reasonable probability a jury would have reasonable doubt). The analysis and conclusion followed suit, looking at the proposed new evidence compared with the old evidence to determine whether it created "a reasonable probability of a reasonable doubt." Hudson, 273 Wis. 2d 707, ¶ 18. While the proper test may not have been an issue presented to the court, there is ample reason to follow the analysis in our prior decision.
¶ 75. Consistent with Hudson, the text of Wis. Stat. § 974.07(7)(a)2. itself seems more consonant with a fifty-fifty test than one requiring a lower hurdle. On its face, in normal usage, whether it is "reasonably probable" a defendant "would not have been. . . convicted" is best read as asking whether it is more likely than not that he would not have been convicted under a different set of facts.
*403¶ 76. Reading Wis. Stat. § 974.07 in context also provides support for the higher standard. The section as a whole provides a mechanism for obtaining both new evidence and potential relief based on that evidence; it even includes a textual connection with a motion for a new trial on the basis of newly discovered evidence under Wis. Stat. § 805.15(3). Section 974.07(10)(b) specifies that a court may order a new trial following testing without making two of the normal findings necessary under § 805.15(3). Notably, one finding that still appears to be necessary for the court to order a new trial under § 974.07(10) is that " [t]he new evidence would probably change the result." Sec. 805.15(3)(d). Thus, the statute has a certain symmetry. A movant seeking to discover new evidence all-expenses-paid under § 974.07(7)(a) must show that it is reasonably probable the conviction would not have occurred with that new evidence. Once the evidence is in, the court may only order a new trial upon a showing that the now-actual evidence would "probably change the result."
¶ 77. The majority's contrary conclusion relies in large part on the constitutional due process right to postconviction discovery. See O'Brien, 223 Wis. 2d 303, ¶ 24. The court in O'Brien adopted the Strickland test to ensure that the evidence sought is "material" so as to provide meaningful limits on this new process. O'Brien, 223 Wis. 2d 303, ¶ 24; Majority, ¶ 50. This is sound support for using the Strickland standard here.
¶ 78. On the other hand, a statutory scheme providing testing at State expense is not constitutionally required at all. Wis. Stat. § 974.07 goes above and beyond for criminal defendants by providing a statutory right to discovery at an even lower standard than *404Strickland — mere relevance. Even more, the State offers to pay for scientific testing, but only if it meets the reasonably probable test. There simply is no constitutional right to state-paid-for DNA testing years after a conviction. This statute is, no doubt, motivated by a sincere effort to ensure those already convicted in years past have an opportunity for vindication through access to the latest scientific advancements. Still, it remains a legislative grace. It would be no surprise to think that the legislature would enact a slightly higher standard than materiality to trigger a state-subsidized investigation for the convicted defendant's benefit.5
¶ 79. Thus, the text itself, the statutory framework and context, and our decision in Hudson make a strong case that the test for obtaining state-funded DNA testing under Wis. Stat. § 974.07(7)(a)2. is best read as incorporating the test for newly discovered evidence: whether it is reasonably probable that exculpatory DNA testing results would raise a reasonable doubt about the convicted defendant's guilt. Hudson, 273 Wis. 2d 707, ¶ 17.
¶ 80. To reiterate, the majority's case for the Strickland standard is, in my view, just as strong, and maybe stronger. And absent review by our high court, it provides clear guidance to trial courts. But in the event the supreme court does ultimately answer this question, these compelling counter-arguments deserve a hearing.

*405
The Trial Court Did Not Erroneously Exercise Its Discretion

¶ 81. Regardless of the test, this case, like so many, boils down to the standard of review. This court unambiguously held in Hudson that the question of whether the State must pay for testing under Wis. Stat. § 974.07(7)(a)2. is one entrusted to the discretion of the trial court. Hudson, 273 Wis. 2d 707, ¶ 16. The majority agrees this is the proper standard of review.- See Majority, ¶ 31.
¶ 82. As noted above, I agree with the majority that the trial court's application of a heightened relevance test to deny Denny DNA testing at his own expense was error, and therefore was an erroneous exercise of discretion. Contra the majority, I conclude that the trial court properly exercised its discretion in determining whether the exculpatory evidence would make it reasonably probable that a jury would not have convicted Denny.
¶ 83. The trial court concluded that DNA testing would not make it reasonably probable that Denny is guilty of being party to the crime of murder even if testing showed one or multiple other individuals were involved. The trial court reasoned that this killing was never presented as a single-perpetrator crime and that Denny himself alleged as many as seven people were involved in the murder. And since the jury was only asked if Denny was party to the crime of murder, testing revealing the identity of others who may have been involved would not have changed the jury's mind. The trial court's reasoning is sound, supported by the record, and probably correct.
¶ 84. Denny was not convicted because of a single eyewitness or a dubious confession since retracted. No, the trial court noted that Denny was *406convicted on the strength of thirty-six — thirty-six— inculpatory statements made by Denny or his brother to different people, at different times, and in different places. Just a brief summary of the evidence shows that his conviction rests on a firm foundation.
¶ 85. Denny confessed to his brother Trent and discussed the murder on multiple occasions. Trent, Kent, Denny, and Lori Jocque went on a special spoliation outing — to the graveyard no less — to dispose of the clothes used during the murder. Trent even saw the clothes with blood on them. Denny told his brother Trent about his efforts to hide the murder knife, which Trent saw. In addition to his brother Trent, Denny confessed to Lori Jacque, who corroborated Trent's story regarding disposal of the murder clothes, testified that Denny discussed a scratch on his leg where the victim scratched him, and later heard them further discuss their failure to dispose of the shoes they wore during the murder. Denny also confessed his involvement in the murder to his girlfriend, Tammy Whitaker, on two separate occasions. Denny confessed to another friend, Patricia Robran, with weeping tears, that he killed "the boy in Grafton" by stabbing him as many as fifteen times. Denny confessed to Steve Hansen that he and Kent killed Christopher Mohr. Denny even confessed to his cellmate at the jail that he participated in Mohr's murder. Denny told another friend, Russell Schram, about the "murder shoes," which were later found to be a similar tread pattern to that found at the murder scene, and about how long it takes a person to die. Denny lamented on more than one occasion that all he got out of the murder was a quarter-pound of marijuana; Jonathan Leatherman testified that this was the amount missing from what he and the victim *407had purchased. This is to say nothing about Kent's corroborating admissions to at least five separate individuals.
¶ 86. The evidence was vast, overwhelming, and damning. It was not even close. Furthermore, the jury did not have to find that he personally killed Mohr; Denny was convicted as party to the crime.
¶ 87. In my view, the trial court got it right. Assuming DNA test results showed no blood from Denny and evidence from some other third party or parties, I conclude that a reasonable jury looking at both the old and new evidence would be unlikely to have reasonable doubt as to Denny's guilt as party to a crime. Similarly, using the majority's Strickland-like test, my confidence in the outcome would not be undermined even assuming exculpatory testing results.
¶ 88. The majority concludes not that the trial court got it wrong, but that it erroneously exercised its discretion in so finding. This is unconvincing, to say the least. All that is necessary for a proper exercise of discretion is for the trial court to rely on the facts of the record and the applicable law6 to reach a reasonable conclusion — not necessarily the conclusion this court would reach given the same facts. Hudson, 273 Wis. 2d 707, ¶ 16. Even if reasonable people may disagree about whether there is a reasonable probability of a different result, it is hard to say that the trial court's conclusion here is patently unreasonable.

*408
Conclusion

¶ 89. In sum, I would reverse the trial court and permit testing at Denny's expense under Wis. Stat. § 974.07(6). And, regardless of the proper "reasonably probable" standard for determining whether testing is authorized at taxpayer expense under § 974.07(7)(a)2., I would uphold the trial court's exercise of discretion in concluding that Denny did not meet this standard.

 I agree with the majority that Wis. Stat. § 974.07(7)(a)2. plainly requires that we assume the evidence is "exculpatory" —that is, evidence tending to establish innocence. See Majority, ¶ 57. The majority aptly defeats the State's attempt to have us add additional barriers for petitioners not derived from the text of the statute. Id., f 58.


 Black's defines "probable" as " [I]ikely to exist, be true, or happen." Black's Law Dictionaby 1395 (10th ed. 2014). According to Webster's, something is "probable" if it "is based on or arises from adequate fairly convincing though not absolutely convincing intrinsic or extrinsic evidence or support." Web-STER'S THIRD NEW INTERNATIONAL DICTIONARY 1806 (1993).


 Courts sometimes use the phrase "reasonably probable" and sometimes use "reasonable probability." Though they appear to mean different things in colloquial usage— reasonably probable seems to mean reasonably likely, while reasonable probability seems to mean a likelihood that is "reasonable" — courts nonetheless use them interchangeably. Compare, e.g., State v. Vollbrecht, 2012 WI App 90, ¶ 18, 344 Wis. 2d 69, 820 N.W.2d 443, with State v. McCallum, 208 Wis. 2d 463, ¶¶ 16-18, 561 N.W.2d 707 (1997).


 If in fact the supreme court revisits its determination in Moran, 284 Wis. 2d 24, ¶¶ 49-55, that Wis. Stat. § 974.07(6) provides a separate right to testing at private expense, this argument would be much weaker and would weigh more heavily in favor of the majority's position.


 The trial court did not undertake to determine which "reasonably probable" test to apply. Rather, it used the words of the statute itself in rendering its ruling. Our clarifications of the test notwithstanding, I do not think the record makes clear the trial court applied an "improper standard of law," as the majority alleges. Majority, ¶ 59.